960 F.2d 154
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carmen Competente DOLOTANORA, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 92-7002.
United States Court of Appeals, Federal Circuit.
Feb. 28, 1992.

Before PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
The Secretary of the Department of Veterans Affairs moves to suspend the requirement of filing the certified list and to dismiss Dolotanora's petition for review for lack of jurisdiction.   Dolotanora opposes and moves to stay proceedings.


2
Dolotanora's death benefits were terminated in 1951 after the Veterans Administration regional office determined that Dolotanora's deceased spouse had "no recognized guerrilla service, nor any service which could be considered as 'service' in the armed forces of the United States."   Thereafter, Dolotanora repeatedly requested that the VA restore her death benefits.   However, the VA regional office denied her claims relying on its previous ground for denial.   Dolotanora seeks review of the VA's denial of her request for death benefits.


3
This court does not have jurisdiction to review Dolotanora's petition.   Pursuant to the Veterans' Judicial Review Act of 1988, this court may review decisions of the Court of Veterans Appeals, 38 U.S.C. 7292, and may review certain actions of the Secretary.  38 U.S.C. 502.   With regard to the former, Dolotanora is not seeking review of a decision of the Court of Veterans Appeals.   With regard to the latter, judicial review is limited to the Secretary's actions concerning the promulgation or publication of agency rules and regulations.   Dolotanora is not challenging the promulgation or publication of agency rules or regulations.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Secretary's motion to suspend the filing of the certified list is granted.


6
(2) The Secretary's motion to dismiss is granted.